                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA for     :
the use and benefit of BALTIMORE
STEEL ERECTORS, LLC              :

     v.                            :   Civil Action No. DKC 18-2560

                                   :
THE HANOVER INSURANCE COMPANY
                                   :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution is Defendant’s

motion to compel arbitration and stay action.      (ECF No. 7).   The

issues are fully briefed and the court now rules, no hearing being

deemed necessary.     Local Rule 105.6.   For the following reasons,

Defendant’s motion will be denied.

I.   Background

     The following facts are undisputed except where otherwise

noted.    The United States awarded a construction contract (“prime

contract”) to ARGO Systems, LLC (“ARGO”) as general contractor on

or about June 27, 2016.    (ECF No. 1 ¶ 6).    The prime contract was

for the construction of the Fort Meade Department of Public Works

Building, Fort George C. Meade, Hanover, Maryland.        (Id. ¶ 5).

Because the prime contract was awarded for the construction of a

federal building and exceeded $100,000 in value (see id. ¶ 7),

ARGO was required by § 3131(b) of the Miller Act, 40 U.S.C. §
3131(b), to furnish the United States with a payment bond.1            “ARGO,

as [p]rincipal, and [Hanover Insurance Company (‘Defendant’ or

‘Surety’)], as surety, issued [a payment bond] in the penal sum of

$6,900,000.00 . . . to assure payment to subcontractors and

materialmen who performed work and/or provided labor, materials[,]

and services . . . in connection with the work required by the

subcontract.”    (ECF    No.   1     ¶   7).    ARGO,   thereafter,   awarded

Plaintiff,   Baltimore       Steel       Erectors,   LLC     (“Plaintiff”    or

“Baltimore   Steel”),    a   subcontract       for   steel   fabrication    and

erection services.2     (ECF Nos. 1 ¶ 8; 7-1).             Article 14 of the

subcontract states, in pertinent part:          “All claims, disputes, and

matters in question arising out of or relating to this Agreement

or the breach thereof . . . shall be decided by arbitration[.]”3


     1 40 U.S.C. § 3131(b) states, in relevant part: “Before any
contract of more than $100,000 is awarded for the construction .
. . of any public building or public work of the Federal
Government, a person must furnish to the Government . . . [a]
payment bond with surety satisfactory . . . equal[ing] the total
amount payable by the terms of the contract[.]”

     2  As required by 40 U.S.C. § 3133(b)(3)(A), Miller Act
recovery suits are “brought . . . in the name of the United States
for the use of the person bringing the action.” However, as this
action is being brought for the use and benefit of Baltimore Steel,
the court will refer to Baltimore Steel as Plaintiff.

     3 The subcontract also states: “[T]his agreement to arbitrate
shall be governed by the Federal Arbitration Act.” (ECF No. 7-1,
at 6).
                                 2
(ECF No. 7-1, at 6).     Plaintiff alleges that ARGO has yet to pay

Plaintiff $153,846.13 for its completed work, labor, materials,

and services under the subcontract.     (ECF No. 1 ¶ 10).

      Plaintiff timely filed this Miller Act suit against Defendant

on August 20, 2018 to recover on the payment bond.4           Plaintiff

seeks damages totaling $153,846.13, plus interest, attorney’s fees

and the costs of these proceedings.     (ECF No. 1, at 4).    Defendant

filed a motion to compel arbitration and stay action on October

23, 2018.      (ECF No. 7).   Plaintiff responded in opposition to

Defendant’s motion on November 19, 2018.     (ECF No. 9).

II.   Analysis

      Under the Miller Act, a subcontractor may sue the surety alone

without inclusion of the contractor as a defendant.     United States

ex rel. Hudson v. Peerless Ins. Co., 374 F.2d 942, 945 (4th Cir.


      4   § 3133(b)(1) of the Miller Act states:

             “Every person that has furnished labor or
             material in carrying out work provided for in
             a contract for which a payment bond is
             furnished under [§] 3131 . . . and that has
             not been paid in full within ninety days . .
             . may bring a civil action on the payment bond
             for the amount unpaid[.]”

§ 3133(b)(4) further requires suits on payment bonds to be filed
“no later than one year after . . . the last of the labor was
performed or material was supplied by the person bringing the
action.”
                                3
1967) (noting that the Miller Act confers a right to sue on the

payment bond “independent of any right to sue the contractor”);

United States ex rel. Henderson v. Nucon Constr. Corp., 49 F.3d

1421, 1423 (9th Cir. 1995) (“[A]ll courts to consider the question

have concluded that a surety alone may be sued by a subcontractor

under the Miller Act.”).          Sureties are not entitled to enforce

certain contract provisions “despite the fact that ‘the general

rule    of   suretyship   law’    is   that    a   ‘surety’s    liability   is

coextensive with that of the principal.’”            United States ex rel.

Tusco, Inc. v. Clark Constr. Grp., LLC, 235 F.Supp.3d 745, 756-57

(D.Md. 2016) (quoting United States ex rel. Walton Tech., Inc. v.

Weststar Eng’g, Inc., 290 F.3d 1199, 1205-06 (9th Cir. 2002)).              “In

Miller    Act   cases,    the    liability    of   sureties    is   ‘at   least

coextensive with the obligations imposed by the Act.’”              Id. at 757

(quoting Walton Tech., 290 F.3d at 1206).

       Plaintiff timely sued Defendant, the contractor’s surety, for

money owed under the payment bond, thus satisfying the Miller Act.

Further, a surety cannot enforce an arbitration agreement between

the subcontractor and contractor in this circumstance.              See United

States ex rel. N.U., Inc. v. Gulf Ins. Co., 650 F.Supp. 557, 559

(S.D.Fl. 1986) (“[A]n arbitration clause in a Subcontract between

the subcontractor and the contractor [is] ineffective as to the
                                       4
contractor’s surety.”) (citing United States ex rel. Portland

Constr. Co. v. Weiss Pollution Control Corp., 532 F.2d 1009, 1012

(5th   Cir. 1976));   see also       Progressive Cas. Ins. Co. v C.A.

Reaseguradora Nacional De Venezuela, 991 F.2d 42, 48 (2d Cir. 1993)

(incorporated arbitration provision bound only the “contracting

parties” to arbitrate).       Defendant is not a contracting party to

the relevant arbitration clause, nothing in the record indicates

that   arbitration    is   ongoing    between   Plaintiff     and   ARGO,   and

Defendant provides no analogous case supporting its request to

stay this action.     Moreover, the competing discretionary factors

weigh against a stay, as the only hardship Defendant may face is

fulfilling its purpose under the Miller Act – to “make good the

obligations of a defaulting contractor to his suppliers of labor

and material.”    United States ex rel. Sherman v. Carter, 353 U.S.

210,   216–17   (1957);    see   Gulf   Ins.    Co.,   650   F.Supp.   at   559

(rejecting contention that surety would be subject to inconsistent

results because claims under alternate dispute resolution clauses

in subcontracts have “no effect on a subcontractor’s Miller Act

claim.”); United States ex rel. Pembroke Steel Co. v. Phoenix Gen.

Constr. Co., 462 F.2d 1098, 1099 (4th Cir. 1972) (finding that a

subcontractor need not submit Miller Act disputes to an agreed-

upon alternate dispute resolution process unless it waived “the
                                        5
right to sue the prime contractor . . . ‘by clear and express

provisions’ in the subcontract”).       Accordingly, Defendant’s motion

will be denied.

III. Conclusion

     For   the   foregoing   reasons,   Defendant’s   motion   to   compel

arbitration and stay action will be denied.       A separate order will

follow.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                   6
